IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 58 WM 2021
                                                 :
                      Respondent                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 BRIAN ANTHONY,                                  :
                                                 :
                      Petitioner                 :


                                         ORDER



PER CURIAM

      AND NOW, this 29th day of December 2021, the “Petition for Reinstatement of

Right to File Petition for Allowance of Appeal Nunc Pro Tunc” is GRANTED. Petitioner

has 30 days in which to file a Petition for Allowance of Appeal.